Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered March 7, 2000, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police were justified in approaching him (see, People v Stewart, 41 NY2d 65; People v De Bour, 40 NY2d 210; People v Andrades, 219 AD2d 656; People v Daniels, 190 AD2d 858), and the facts and circumstances known to the police at the time justified the limited precautionary measures taken by the officers to protect themselves when they first approached the defendant and his companions (see, People v Benjamin, 51 NY2d 267; People v Dawson, 243 AD2d 318; People v Bannister, 220 AD2d 520; People v Reyes, 191 AD2d 522; People v Mondello, 191 AD2d 462).
Moreover, the confirmatory observations of the officers, coupled with the uncooperative behavior of the defendant and one of his companions, increased the level of suspicion to a point which justified the limited frisk of the defendant for weapons (see, People v Benjamin, supra; People v De Bour, supra; People v Dawson, supra; People v Bannister, supra). Once the police recovered a gun from the defendant, they had probable cause to arrest him (see, People v Daniels, supra). Florio, J. P., McGinity, Luciano and Schmidt, JJ., concur.